DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species Ia and IIa in the reply filed on 11/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 3 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/20/2019 and 15/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2008/0070005) and further in view of Takahashi et al. (US 2003/0113520).
	Regarding claim 1, Kobayashi discloses a decorative material comprising a substrate (2), penetration-preventing layer (8; instant fist gloss-adjusting layer) and low-gloss region (4; instant second gloss-adjusting layer) having a gloss different from the penetration-preventing layer (0061). As can be seen from fig. 1, the low-gloss region is partially provided on the penetration-preventing layer. 

    PNG
    media_image1.png
    402
    680
    media_image1.png
    Greyscale


	Takahashi, in the analogous field of decorative materials (0001), discloses a penetration-inhibiting coating comprising a mixture of thermosetting resin such as polyurethane resin which is a mixture of a polyol and isocyanate with an ionizing radiation-curable prepolymer (0183).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the penetration-preventing layer of Kobayashi to include a mixture of thermosetting polyurethane and ionizing radiation-curable polymer as taught by Takahashi, to increase adhesion to layers of the decorative material (0179).
	Takahashi does not disclose the urethane-based thermosetting resin being contained in an amount of 3 parts by mass or more and 100 parts by mass of less relative to 100 parts by mass of the ionizing radiation-curable resin.
	However, Takahashi teaches adding polyurethane resin to the ionizing radiation-curable resin composition to regulate properties such as flexibility and surface hardness (0190), thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as amount of 
	Regarding claim 4 and 5, Takahashi discloses a suitable polymer of the ionizing radiation-curable resin including acrylate monomers such as pentaerythritol tetraacrylate (PET4A; 0142). Applicant’s specification teaches PET4A being a suitable monomer having a number average molecular weight of 300 or more and 1500 or less (specification paragraph 0050).	
	Regarding claim 6, Kobayashi discloses the decorative material comprising a pattern layer (7) formed of ink (0059) between the substrate and penetration-preventing layer (8) with the low-gloss layer formed in a region of the penetration-preventing layer overlapping the pattern layer. Kobayashi teaches the pattern layer and low-gloss layer imparting a decorative design to the decorative material (0059).
	Regarding claim 11, Kobayashi discloses the low-gloss pattern layer including extender pigment such as silica, talc, clay, barium sulfate or carbonate, calcium sulfate or carbonate, or magnesium carbonate (0068) disclosed in applicant specification as suitable inorganic material for the matting agent (see paragraph 0047).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: none of Kobayashi or Takahashi teach a low-gloss layer which is a mixture of urethane-based thermosetting resin and ionizing radiation-curable resin as claimed. Kobayashi teaches away from including ionizing radiation-curable resin in the low-gloss layer as the resins of the protective layer and low-gloss layer are required to be incompatible with each other (0062).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781